

	

		III

		109th CONGRESS

		1st Session

		S. RES. 160

		IN THE SENATE OF THE UNITED STATES

		

			June 6, 2005

			Mr. DeWine (for himself,

			 Mrs. Feinstein, Mr. Cochran, Mrs.

			 Dole, Ms. Landrieu,

			 Ms. Murkowski, and

			 Mr. Lugar) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating June 2005 as National

		  Safety Month.

	

	

		Whereas the mission of the National Safety Council is to

			 educate and influence society to adopt safety, health, and environmental

			 policies, practices, and procedures that prevent and mitigate human suffering

			 and economic losses arising from preventable causes;

		Whereas the National Safety Council works to protect lives

			 and promote health with innovative programs;

		Whereas the National Safety Council, founded in 1913, is

			 celebrating its 92nd anniversary in 2005 as the premier source of safety and

			 health information, education, and training in the United States;

		Whereas the National Safety Council was congressionally

			 chartered in 1953, and is celebrating its 52nd anniversary in 2005 as a

			 congressionally chartered organization;

		Whereas even with advancements in safety that create a

			 safer environment for the people of the United States, such as new legislation

			 and improvements in technology, the unintentional-injury death toll is still

			 unacceptable;

		Whereas the National Safety Council has demonstrated

			 leadership in educating the Nation in the prevention of injuries and deaths to

			 senior citizens as a result of falls;

		Whereas citizens deserve a solution to nationwide safety

			 and health threats;

		Whereas such a solution requires the cooperation of all

			 levels of government, as well as the general public;

		Whereas the summer season, traditionally a time of

			 increased unintentional-injury fatalities, is an appropriate time to focus

			 attention on both the problem and the solution to such safety and health

			 threats; and

		Whereas the theme of National Safety Month

			 for 2005 is Safety: Where We Live, Work, and Play: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)designates June

			 2005 as National Safety Month; and

			(2)recognizes the

			 accomplishments of the National Safety Council and calls upon the people of the

			 United States to observe the month with appropriate ceremonies and

			 respect.

			

